DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 18 is rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Claim 18 requires that the focused laser beam “has a uniform energy distribution along the longitudinal axis of the laser beam” which render the claim indefinite as claim 1, from which claim 18 directly depends, requires the one or more optical components for focusing the laser beam to have spherical aberration.  That is, claim 18 requires, by virtue of dependency, (1) the optical element(s) having spherical aberration and (2) that the laser beam has a uniform energy distribution along the longitudinal axis.  Features (1) and (2), as best understood, create confusion as a distributed focus provided by a optical component having spherical aberration does not create a uniform energy distribution.  
This is evidenced by U.S. Publication 2005/0121427 to Mikata et al. which states, in paragraph 0006, that in order to produce beams having uniform intensity distribution aspherical lenses are used to make beams free from the influence of spherical aberration. U.S. Publication 2002/0153360 to Yamazaki et al. states, in paragraph 0141 that in order to suppress spherical aberration and obtain beam with uniform energy distribution multiple lenses (triplet cylindrical lens) are used. U.S. Publication 2007/0117288 to Miyairi states, in paragraph 0068, that in order to obtain a beam with more uniform energy distribution, it is natural that a lens with less spherical aberration is used and that a lens triplet is preferable for reducing spherical aberration.
With respect to the instant application, the specification, in paragraph 0086, states “experimental results have shown that the modification is substantially uniform and symmetric in its appearance, with an interior surface that is substantially homogeneous in its physical characteristics” and that this is achieved “by presenting a very high intensity electric field that possesses a very uniform energy distribution along the length of the filament.” This passage is the only section of the specification that uses the phrase “uniform energy distribution.” Paragraph 0116 discloses that an embodiment “provides a beam path with non-uniform distribution of energy outside of the material, while also forming a uniform beam path contained within the target material that produced a filament.”
Based upon the above, it is unclear if the “uniform energy distribution along the longitudinal axis of the laser beam” means that the energy distribution is entirely uniform or, merely, as uniform as possible while using optical elements having spherical aberration.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-11, 13-15, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini (U.S. Publication 2013/0126573) in view of Sercel et al. (U.S. Publication 2012/0234807).
Regarding claim 1, Hosseini teaches a method of laser processing a material (para. 0002; “The present disclosure is related to methods of laser processing of materials. More particularly, the present disclosure is related to methods of singulation and/or cleaving of wafers, substrates, and plates.”), comprising the steps of: 
5providing a laser beam having bursts of laser pulses, the laser pulses having a pulse width of less than 100 picoseconds, the material being transparent to the laser beam (para. 0048; “short duration laser pulses (preferably with a pulse duration less than about 100 ps) to generate a filament inside a transparent medium”) (para. 0099; “Therefore, laser pulse durations in the range of 1 femtosecond to 100 ps are considered the practical operating domain of the present disclosure for generating appropriately high intensity to drive Kerr-lens self focusing in most transparent media”) (see, for instance, Figure 1, short duration pulses 10 being focused with objective lens 12 inside transparent substrate 14 and forming laser filament 18 within the substrate); 

    PNG
    media_image1.png
    555
    475
    media_image1.png
    Greyscale

Figure 1(a) of Hosseini
focusing the laser beam using one or more optical components (objective lens 12) beam (10), the focused laser beam having sufficient energy density in the material to self-focus (para. 0009; “Properties of the one or more laser pulses are preferably selected to provide a sufficient beam intensity within the substrate to cause self-focusing of the laser beam.”) and form a laser filament (18) therein (para. 0043; “Without intending to be limited by theory, it is believed that the filaments are produced by weak focusing, high intensity short duration laser light, which can self-focus by the nonlinear Kerr effect, thus forming a so-called filament.”), laser energy deposited along the laser filament creating a modification in the material (para. 0048; “Accordingly, embodiments disclosed herein harnesses short duration laser pulses (preferably with a pulse duration less than about 100 ps) to generate a filament inside a transparent medium. The method avoids dense plasma generation such as through optical break down that can be easily produced in tight optical focusing conditions as typically applied and used in femtosecond laser machining. In weak focusing, which is preferential, the nonlinear Kerr effect is believed to create an extended laser interaction focal volume that greatly exceeds the conventional depth of focus, overcoming the optical diffraction that normally diverges the beam from the small self-focused beam waist.”), the para. 0050; “Laser energy deposited along such filaments leads to internal material modification that can be in the form of defects, color centers, stress, microchannels, microvoids, and/or microcracks. The present method entails lateral translation of the focused laser beam to form an array of closely positioned filament-induced modification tracks. This filament array defines a pseudo-continuous curtain of modification inside the transparent medium without generating laser ablation damage at either of the top or bottom surfaces. This curtain renders the glass plate highly susceptible to cleaving when only very slight pressure (force) is applied, or may spontaneously cleave under internal stress.”); and 
translating the focused laser beam laterally to form an array of closely positioned filament-induced modifications in the material (para. 0008; “translating the substrate relative to the focused laser beam to irradiate the substrate and produce an additional filament at one or more additional locations”) (See also, paragraphs 0009-0010 and 0050).  
Hosseini teaches each claimed limitation except for the one or more optical components having spherical aberration that induce aberration and focusing of the laser beam in a distributed manner along the longitudinal axis of the laser beam.

    PNG
    media_image2.png
    489
    710
    media_image2.png
    Greyscale

Figures 3A-3C of Sercel (annotated showing longitudinal axis of laser 212)

Sercel teaches that it is known in the art of laser processing transparent substrates in which the laser beam has a pulse duration sufficient to provide multi-photon absorption in the substrate and relies on the self-focusing effect (Abstract; “Different optical effects may be used to facilitate the waveguide, self-focusing effect, such as multi-photon absorption in the material of the workpiece, transparency of the material of the workpiece, and aberrations of the focused laser. The laser beam may have a wavelength, pulse duration, and pulse energy, for example, to provide transmission through the material and multi-photon absorption in the material.”) (para. 0030; using an ultrafast laser having pulse durations less than about 10 ps,) to use one or more optical components (focal lens 224, which may include multi-element lenses-para. 0043) having spherical aberration that induce aberration and focusing of the laser beam in a distributed manner along the longitudinal axis of the laser beam (para. 0044; “the focal lens 224 may be designed and/or illuminated to introduce a longitudinal spherical aberration range sufficient to extend the effective DOF with a limited transverse spherical aberration range. For example, the working or operating NA (or F#) of the lens 224 may be selected to achieve the longitudinal spherical aberration range that will provide the desired extended affectation within a workpiece 202 while limiting the transverse spherical aberration range such that the focused beam spot size on a surface 204 of the workpiece 202 is not too large.”) (para. 0048; “the lens 224 may be illuminated with an operating NA such that the longitudinal spherical aberration range sufficiently extends the DOF into the workpiece to cause the desired extended depth affectation but with a limited transverse spherical aberration range. The beam size may be gradually increased at the lens 224 (e.g., increasing the operating NA) until the optimum size is found to generate the extended depth affectation inside of the material of the workpiece 202. Limiting the transverse spherical aberration range enables smaller beam spot sizes at the surface of the workpiece, smaller laser zones, and smaller ablation zones while still allowing a longitudinal spherical aberration range sufficient to extend the effective DOF.”).
Sercel provides motivation for using an optical component having spherical aberration to provide distributed focus for in doing so would extend the depth of field (DOF) into the substrate to cause the desired extended depth affection, which would enable smaller beam spot sizes at the surface of the substrate, thereby allowing for smaller laser zones and/or smaller ablation zones.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Hosseini with Sercel, by replacing the optical component of Hosseini, with the teachings of Sercel, in order to provide an optical component having spherical aberration to provide distributed focus for in doing so would extend the depth of field (DOF) into the substrate to cause the desired extended depth affection, which would enable smaller beam spot sizes at the surface of the substrate, thereby allowing for smaller laser zones and/or smaller ablation zones.
Regarding claim 2, the primary combination, as applied in claim 1, teaches each claimed limitation.
Hosseini further teaches wherein the laser filament extends over a portion of the thickness of the material (para. 0056; “create sufficiently long and strong filaments to nearly extend over the full thickness of the sample and end without breaking into the top or bottom surfaces”).  
Regarding claim 3, the primary combination, as applied in claim 1, teaches each claimed limitation.
Hosseini further teaches wherein the laser filament extends over the full thickness of the material (para. 0056; “create sufficiently long and strong filaments to nearly extend over the full thickness of the sample and end without breaking into the top or bottom surfaces”).  
Regarding claim 5, the primary combination, as applied in claim 1, teaches each claimed limitation.
Hosseini further teaches wherein the material modification is a void (para. 0050; “Laser energy deposited along such filaments leads to internal material modification that can be in the form of defects, color centers, stress, microchannels, microvoids, and/or microcrack.”).  
Regarding claim 6, the primary combination, as applied in claim 5, teaches each claimed limitation.
Hosseini further teaches wherein the void extends through the entire thickness of the material (para. 0050; “Laser energy deposited along such filaments leads to internal material modification that can be in the form of defects, color centers, stress, microchannels, microvoids, and/or microcrack.”) (para. 0056; “create sufficiently long and strong filaments to nearly extend over the full thickness of the sample and end without breaking into the top or bottom surfaces”).  
Regarding claim 7, the primary combination, as applied in claim 1, teaches each claimed limitation.
Hosseini further teaches wherein the material modification is one of defects, color centers, stress, micro-channels, micro-voids, and micro-cracks (para. 0050; “Laser energy deposited along such filaments leads to internal material modification that can be in the form of defects, color centers, stress, microchannels, microvoids, and/or microcrack.”).  
Regarding claim 8, the primary combination, as applied in claim 1, teaches each claimed limitation.
Hosseini further teaches wherein the material modification is formed without laser ablation damage at the top and bottom surfaces of the material (para. 0050; “Laser energy deposited along such filaments leads to internal material modification that can be in the form of defects, color centers, stress, microchannels, microvoids, and/or microcracks. The present method entails lateral translation of the focused laser beam to form an array of closely positioned filament-induced modification tracks. This filament array defines a pseudo-continuous curtain of modification inside the transparent medium without generating laser ablation damage at either of the top or bottom surfaces. This curtain renders the glass plate highly susceptible to cleaving when only very slight pressure (force) is applied, or may spontaneously cleave under internal stress. The cleaved facets are devoid of ablation debris, show minimal or no microcracks and microvents, and accurately follow the flexible curvilinear or straight path marked internally by the laser with only very small kerf width as defined by the self-focused beam waist.”).
Regarding claim 9, the primary combination, as applied in claim 1, teaches each claimed limitation.
Hosseini further teaches wherein the ultrafast laser pulses have a pulse width of less than 25 picoseconds (para. 0011; “A pulse duration of each of the one or more pulses is preferably less than about 100 ps, and more preferably less than about 10 ps.”).  
Regarding claim 10, the primary combination, as applied in claim 1, teaches each claimed limitation.
Hosseini further teaches wherein the laser pulses within each burst have a relative delay that is less than a timescale for relaxation of all material-modification dynamics (para. 0011; “a time delay between successive pulses in the pulse train is less than a time duration over which relaxation of one or more material modification dynamics occurs.”).  
	Regarding claim 11, the primary combination, as applied to claim 1, teaches each claimed limitation.
	It is understood that “beam waist” refers to the beam size at the point of its focus.  Further, “located below the material” is interpreted to mean “located below a surface of the material.”
Sercel, as detailed above in claim 1, teaches wherein the focused laser beam has a waist located below the material (Figures 3B or 3C; para. 0046; “the focused beam 216 also includes aberrated rays that focus beyond the paraxial focal plane with a longitudinal spherical aberration range extending the DOF 228 into the workpiece 202.”) (Figure 3B specifically shows the beam 216 being focused below the top surface of the material).  
Regarding claim 13, the primary combination, as applied in claim 1, teaches each claimed limitation.
Hosseini further teaches wherein after the translating step, the material is cleaved along the array of filament-induced modifications (para. 0049; “Once a filamentation array is formed in the transparent substrate, only small mechanical pressure is required to cleave the substrate into two parts on a surface shape that is precisely defined by the internal laser-filamentation curtain. The laser-scribed facets typically show no or little cracking and microvoids or channels are not evident along the scribed zone. There is substantially no debris generated on the top or bottom surfaces since laser ablation at the surfaces can be avoided by confining the laser filament solely within the bulk glass.”) (para. 0050; “ Laser energy deposited along such filaments leads to internal material modification that can be in the form of defects, color centers, stress, microchannels, microvoids, and/or microcracks. The present method entails lateral translation of the focused laser beam to form an array of closely positioned filament-induced modification tracks. This filament array defines a pseudo-continuous curtain of modification inside the transparent medium without generating laser ablation damage at either of the top or bottom surfaces. This curtain renders the glass plate highly susceptible to cleaving when only very slight pressure (force) is applied, or may spontaneously cleave under internal stress. The cleaved facets are devoid of ablation debris, show minimal or no microcracks and microvents, and accurately follow the flexible curvilinear or straight path marked internally by the laser with only very small kerf width as defined by the self-focused beam waist.”).  
Regarding claim 14, the primary combination, as applied in claim 13, teaches each claimed limitation.
Hosseini further teaches wherein the cleaving step separates the material by one of additional laser processing, heating, cooling, and mechanical pressure (para. 0049; “Once a filamentation array is formed in the transparent substrate, only small mechanical pressure is required to cleave the substrate into two parts on a surface shape that is precisely defined by the internal laser-filamentation curtain.”).  
Regarding claim 15, the primary combination, as applied in claim 13, teaches each claimed limitation.
Hosseini further teaches wherein the edge roughness of the cleaved material is controlled by selecting the degree-of-overlap or discrete-spacing of the filament-induced modifications (para. 0009; “The substrate is preferably translated relative to the focused laser beam with a rate selected to produce a filament spacing on a micron scale”) (para. 0050; “ Laser energy deposited along such filaments leads to internal material modification that can be in the form of defects, color centers, stress, microchannels, microvoids, and/or microcracks. The present method entails lateral translation of the focused laser beam to form an array of closely positioned filament-induced modification tracks. This filament array defines a pseudo-continuous curtain of modification inside the transparent medium without generating laser ablation damage at either of the top or bottom surfaces. This curtain renders the glass plate highly susceptible to cleaving when only very slight pressure (force) is applied, or may spontaneously cleave under internal stress. The cleaved facets are devoid of ablation debris, show minimal or no microcracks and microvents, and accurately follow the flexible curvilinear or straight path marked internally by the laser with only very small kerf width as defined by the self-focused beam waist.”).  
Regarding claim 17, the primary combination, as applied in claim 1, teaches each claimed limitation.
Hosseini further teaches wherein the laser filament has a length of greater than 1 millimeter (para. 0052; “Laser filaments formed by such burst trains offer significant advantage in lowering the energy threshold for filament formation, increasing the filament length to hundreds of microns or several millimeters, thermally annealing of the filament modification zone to minimize collateral damage, improving process reproducibility, and increasing the processing speed compared with the use of low repetition rate lasers”).  
Regarding claim 19, the primary combination, as applied in claim 1, teaches each claimed limitation.
Hosseini further teaches wherein the laser processing is accomplished in a single pass during the translating step (para. 0050; “Laser energy deposited along such filaments leads to internal material modification that can be in the form of defects, color centers, stress, microchannels, microvoids, and/or microcracks. The present method entails lateral translation of the focused laser beam to form an array of closely positioned filament-induced modification tracks. This filament array defines a pseudo-continuous curtain of modification inside the transparent medium without generating laser ablation damage at either of the top or bottom surfaces. This curtain renders the glass plate highly susceptible to cleaving when only very slight pressure (force) is applied, or may spontaneously cleave under internal stress. The cleaved facets are devoid of ablation debris, show minimal or no microcracks and microvents, and accurately follow the flexible curvilinear or straight path marked internally by the laser with only very small kerf width as defined by the self-focused beam waist.”).  
Regarding claim 20, the primary combination, as applied in claim 1, teaches each claimed limitation.
Hosseini further teaches wherein the material is scribed and separated during the translating 25step (Abstract; “The substrate is translated relative to the laser beam to irradiate the substrate and produce an additional filament at one or more additional locations. The resulting filaments form an array defining an internally scribed path for cleaving said substrate.”) (para. 0050; “Laser energy deposited along such filaments leads to internal material modification that can be in the form of defects, color centers, stress, microchannels, microvoids, and/or microcracks. The present method entails lateral translation of the focused laser beam to form an array of closely positioned filament-induced modification tracks. This filament array defines a pseudo-continuous curtain of modification inside the transparent medium without generating laser ablation damage at either of the top or bottom surfaces. This curtain renders the glass plate highly susceptible to cleaving when only very slight pressure (force) is applied, or may spontaneously cleave under internal stress. The cleaved facets are devoid of ablation debris, show minimal or no microcracks and microvents, and accurately follow the flexible curvilinear or straight path marked internally by the laser with only very small kerf width as defined by the self-focused beam waist.”).  
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini (U.S. Publication 2013/0126573) in view of Sercel et al. (U.S. Publication 2012/0234807), as evidenced by Baer (U.S. Publication 2009/0056513).
	Regarding claim 4, the primary combination, as applied to claim 1, teaches each claimed limitation except explicitly for wherein the modified material is radially compressed over the entire length of the laser filament.  
	Hosseini teaches that the “application of high repetition rate bursts of short-pulse lasers offers the advantage of heat accumulation and other transient effects such that thermal transport and other related mechanisms are not fully relaxed prior to the arrival of subsequent laser pulses” and that heat accumulation “can present a thin heated sheath of ductile glass to subsequent laser pulses that prevents the seeding of microcracks while also retaining the advantages (i.e. nonlinear absorption, reduced collateral damage) of short pulse ablative machining in an otherwise brittle material” (para. 0051).  In paragraph 0052, Hosseini teaches that the application of high repetition rate short-pulse lasers allow for the modification dynamics of the filament to be dramatically enhanced in that “material defects that accumulate and do not relax fully during the train of pulses to modify the sequential pulse-to-pulse interactions.” Still further, Hosseini teaches that the filament array defines a curtain of modification inside the material and that the curtain renders the material susceptible to spontaneous cleaving “under internal stress” (para. 0050).
	Here, the filament array of the transparent material are heated by the application of the laser pulses, relative to adjacent or neighboring non-heated regions. This temperature gradient through the material produces a compressive load that acts in a radial direction against the filaments.
	Baer teaches using a pulsed laser (10) to cleave a silicon material (para. 0042) in that heated region 13 expands creating radial compressive stress in the surrounding cooler material.  
	The formation of a radial compressive load is considered to be an inherent result of heating of the transparent material while forming the filaments.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini (U.S. Publication 2013/0126573) in view of Sercel et al. (U.S. Publication 2012/0234807), and in further view of Schillinger et al. (U.S. Publication 2014/0199519; foreign priority date of 01/15/2013).
	It is understood that “beam waist” refers to the beam size at a point of its focus.  Further, “located above the material” is interpreted to mean “located above a surface of the material.”
	Regarding claim 12, the primary combination, as applied to claim 1, teaches each claimed limitation except for wherein the focused laser beam has a waist located above the material.  
	Schillinger teaches that it is known in the art of laser processing of transparent materials in which the laser beam is focused such that an induced absorption is produced in the material causing material modification to occur (Abstract; “A method for the laser-based machining of a sheet-like substrate, in order to separate the substrate into multiple portions, in which the laser beam of a laser for machining the substrate is directed onto the latter, is characterized in that, with an optical arrangement positioned in the path of rays of the laser, an extended laser beam focal line, seen along the direction of the beam, is formed on the beam output side of the optical arrangement from the laser beam directed onto the latter, the substrate being positioned in relation to the laser beam focal line such that an induced absorption is produced in the material of the substrate in the interior of the substrate along an extended portion, seen in the direction of the beam, of the laser beam focal line, such that a material modification takes place in the material of the substrate along this extended portion.”) (para. 0010; “ optical assembly including a focusing optical element with spherical aberration configured to generate the laser beam focal line, said laser beam focal line adapted to generate an induced absorption within a material, the induced absorption producing a material modification along the laser beam focal line within the material.”)

    PNG
    media_image3.png
    149
    358
    media_image3.png
    Greyscale

Figure 3B of Schillinger (showing focal line 2b)

for the focused laser beam (2b) to have a waist located above the material (2B occurs above surface 1a of material 1) (para. 0105-0106; “focal line 2b of the length 1 that corresponds approximately to the extent of the substrate d is produced. Since the substrate 1 is positioned in relation to the line 2 such that the line 2b begins at a point before, that is to say outside, the substrate, the length L of the extended portion of induced absorption 2c (which extends here from the surface of the substrate to a defined depth of the substrate, but not as far as the rear surface 1b) is less here than the length 1 of the focal line 2b.”).  
	The advantage of providing the focused laser beam to have a waist located above the surface of the material is that in doing so would ensure that at least one surface (top surface) is passed over by the focal line such that the induced absorption begins at the at least one surface which allows for virtually ideal cuts to be achieved while avoiding ablation, flash and particle formation at the surface (para. 0107).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Hosseini, as modified by Sercel, with Schillinger, by replacing the positioning of the waist of the focused laser beam of Hosseini, with the teachings of Schillinger, in order to ensure that at least one surface (top surface) is passed over by the focal line such that the induced absorption begins at the at least one surface which allows for virtually ideal cuts to be achieved while avoiding ablation, flash and particle formation at the surface (para. 0107).
 Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini (U.S. Publication 2013/0126573) in view of Sercel et al. (U.S. Publication 2012/0234807), and in further view of Sabia et al. (U.S. Publication 2010/0279067).
	Regarding claim 16, the primary combination, as applied to claim 13, teaches each claimed limitation except for wherein the root-mean-square roughness of the cleaved surfaces is less than 10 micrometers.  
	Sabia teaches that it is known in the art of laser processing of transparent materials in which a laser is used to cause separation (para. 0028) for a separated transparent material to have a root-mean-square (RMS) roughness of less than 10 micrometers (para. 0029; “laser-cut edge 120 has an RMS roughness of up to about 1.5 nm, which is slightly greater than that achieved (0.8-1.5 nm) on polished flat surfaces”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Hosseini, as modified by Sercel, with Sabia, by replacing the RMS roughness of the cleaved surface of Hosseini, being inherently some value, with the teachings of Sabia, in order to provide a surface roughness that is absent of defects and debris which improves edge strength and process cleanliness (para. 0029).
 Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini (U.S. Publication 2013/0126573) in view of Sercel et al. (U.S. Publication 2012/0234807), and in further view of Voronov et al. (U.S. Publication 2006/0099810).
	Regarding claim 18, the primary combination, as applied to claim 1, teaches each claimed limitation except for wherein the focused laser beam has a uniform energy distribution along the longitudinal axis of the laser beam.  
Voronov teaches that it is known in the art of laser machining processes using self-focusing (abstract; Figure 2 and para. 0016) for a self-focused beam to have a uniform energy distribution along the longitudinal axis (Para. 0018; “incident beam 216 is collimated because it propagates without significant beam dispersion due to diffraction. The distance over which the collimated beam travels can exceed several millimeters. The ability of the incident beam 216 to propagate over extended distances without the usual broadening due to diffraction makes it beneficial for laser scribing/dicing applications. As shown in FIG. 2, the incident beam 216 can be used to dice through the entire thickness of the semiconductor wafer 214, including the various layers 204 and the semiconductor substrate 202.”) (para. 0019; “Since the incident beam is collimated and does not significantly defocus due to diffraction, its intensity remains relatively constant over the extended distances. Consequently, depth-of-focus is not as much of a limitation with respect to optical intensity, as it was with conventional prior art laser systems. Since the incident beam's optical intensity is relatively independent of a depth-of-focus, it can remain elevated for greater distances. Micromachining through an entire thickness of semiconductor substrate can therefore be accomplished because the beams intensity at points 224, 226, and 228, for example remains relatively constant.”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Hosseini, as modified by Sercel, with Voronov, by replacing the energy distribution along the longitudinal axis of Hosseini, with the teachings of Voronov, in order to provide a laser beam who’s optical intensity is relatively independent of a depth-of-focus which would allow for machining through an entire thickness of the substrate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication 2016/0060156 to Krueger et al. which pertains to a method/device for separating a substrate.  “An aspect of the invention provides a method for separating a substrate using an optical system, a thickness of the substrate not exceeding 2 mm in a region of a separating line, the method comprising: applying pulsed laser radiation having a pulse duration (t) to a substrate material of the substrate, which material is transparent at least in part to a laser wavelength, the laser radiation being focused using the optical system having an original focal depth (f1), an intensity of the laser radiation leading to a modification of the substrate along a beam axis (Z) of the laser radiation, but not to material removal which goes all the way through, and the pulsed laser radiation being moved along any desired separating line parallel to the primary extension plane of the substrate, bringing about a subsequent separation process along the separating line, wherein the pulsed laser radiation is focused by the same optical system, which is unchanged per se, at a focal depth (f2) different from the original focal depth (f1), by non-linear self-focusing within the pulse duration (t) of an individual pulse (P).” (para. 0013).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761